DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (WO Publication 2015-170481) in view of Kamimura (JP Publication 2011-192499).
Shibata discloses a solid-state battery comprising: a positive electrode, a negative electrode, and a solid electrolyte layer between the positive electrode and the negative electrode, wherein at least one of the positive electrode and negative electrode include at least one kind of an inorganic binder that includes an oxide of a metal, and wherein the inorganic binder comprises a material having ionic and electronic conductivity (Paragraphs 0008, 0014, 0034), as recited in claims 1 and 4 of the present invention.  Shibata also discloses that the active material particles are bonded together to each other by a sintered binder, and that the binder particles can be applied to the whole surface of the active material particles (Paragraph 0042), as recited in claims 1 and 4 of the present invention.  Shibata teaches that the electrode material is formed by the method comprising: mixing active material particles and binder particles in a solvent to form a paste-like slurry, depositing the slurry onto a substrate, drying the slurry to form a positive electrode, removing the positive electrode from the substrate, depositing the positive electrode onto a solid electrolyte layer, and sintering the layers, which bonds the active material particles together using the binder (Paragraphs 0057, 0061), as recited in claims 2 and 7 of the present invention.  Shibata also teaches that the electrode can be sintered first before pressure bonding to the solid electrolyte (Paragraph 0081), as recited in claim 7 of the present invention.  Shibata states that the positive electrode active material is capable of absorbing and releasing lithium ions (Paragraph 0016), as recited in claims 3 and 10 of the present invention.  Shibata also states that the binder can include lithium (Paragraph 0033), as recited in claims 5 and 9 of the present invention.  Shibata discloses that the solid-state battery is a lithium ion solid-state battery (Paragraph 0014), as recited in claim 11 of the present invention.
Shibata fails to disclose that the active material particles are coated with the binder using sol gel or vapor deposition techniques prior to sintering in order to form a conformal layer of the binder on the active material particles.
Kamimura discloses a process of forming a positive electrode for a nonaqueous electrolyte battery comprising: dispersing positive electrode active material particles in a sol solution containing a Li+ conductive material precursor and a conductive auxiliary agent, applying the dispersed particles to a substrate, and firing the coated particles, wherein the Li+ conductive material is a vanadium oxide material, and the firing forms a coating of the vanadium oxide material on the active material particles and combines the particles (Paragraphs 0012 and 0018), as recited in claims 1, 7 and 8 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have used a sol gel method of coating the active material particles of Shibata with the metal oxide because Kamimura teaches that this technique conformally coats the particles and fills spaces between particles to bond them in order to improve ion conduction between the particles.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (WO Publication 2015-170481) in view of Kamimura (JP Publication 2011-192499) as applied to claims 1-5 and 7-11 above, and further in view of Park (U.S. Patent 11183691).
The teachings of Shibata and Kamimura have been discussed in paragraph 3 above.
Shibata and Kamimura fail to disclose that the active material particles contain dopants.
Park discloses a positive electrode comprising lithium cobalt oxide active material particles coated with a metal oxide, wherein the active material particles contain dopants (Col. 2, Lines 52-67 and Col. 6, Lines 11-25), as recited in claim 6 of the present invention.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention to have included a dopant in the active material particles of Shibata and Kamimura because Park teaches that the dopants improve the capacity retention ratio of the battery.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/           Primary Examiner, Art Unit 1722